DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (4,402,438) in view of Cheever et al. (5,476,019)
Regarding claim 1, Gregory shows a control apparatus (70) for a broadcast spreader (10), the broadcast spreader including a base (fig 1) having a plurality of wheels (20, 22) mounted thereon, the control apparatus-comprising: a handle portion (30, 50) coupled to the base enabling a user to push the broadcast spreader, the handle portion having a handle axis (axis through 50 that is parallel to the ground) passing longitudinally therethrough generally parallel to a surface upon which the wheels rest (col 3, lines 21-23); a gate adjustment dial (70) mounted on the handle portion, wherein rotation of the gate adjustment dial in a first direction causes an increase in a current maximum discharge rate of the spreader and rotation of the gate adjustment dial in a second direction causes a decrease in the current maximum discharge rate of the spreader (col 4, lines 8-25), but fails to disclose that the adjustment dial has a rotational axis that is coaxial with the handle axis.
However, Cheever et al. teaches a rotatable handgrip actuating system that allows the user to actuate a cable actuated device without removing their ands from a handle. The handgrip actuating system including an adjustment dial (18)  the adjustment dial has a rotational axis that is coaxial with the handle axis (12) that it is mounted on.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the adjustment dial 70 of Gregory with the rotatable handgrip system of Cheever et al. and have it mounted to the handle axis 50, to control the delivery rate of Gregory, in order for the user to be able to control the spreader delivery rate without moving their hands from the handle 50 and provide protection for the handle as well as a mechanical advantage as taught by Cheever et al. ( col 2, lines 32-40). 
Regarding claim 2,  a connecting portion (60 of Gregory) having a first end coupled with the base and a second end coupled with the handle portion, the handle portion being generally perpendicular to the connecting portion (at least a portion of 60 is perpendicular to the axis of 50 where the dial of Cheever is located) .  

Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (4,402,438) as modified by  Cheever et al. (5,476,019) above, further in view of Speicher (4,867,381).
Regarding claim 3,  Gregory as modified above shows all aspects of the applicant’s invention as in claim 1 including  a gate actuation device (58, 54), wherein operation of the gate actuation lever in a first direction causes an increase in a discharge rate of the spreader and operation of the gate actuation lever in a second direction causes a decrease in the discharge rate of the spreader, 
but fails to disclose that the a gate actuation device is a lever.
However, Speicher teaches a similar broadcast spreader that includes a lever (96) as the gate actuation device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lever of Speicher as the gate actuation device in the above combination, in order to make it easier for the user to actuate the gate.
Regarding claim 4,  the gate adjustment dial controls a maximum amount by which the gate actuation lever may increase the discharge rate of the spreader (this is true in the above combination).
  Regarding claim 5,  further comprising a cam (72 of Cheever), wherein rotation of the gate adjustment dial causes a rotation of the cam, and wherein further the cam controls a 7Attorney Docket No. 072031.59US7 maximum amount by which the gate actuation lever may increase the discharge rate of the spreader (this is true in the above combination).  
Regarding claim 6,  comprising: a traveler (60, Gregory) coupled with the gate actuation lever, wherein operation of the gate actuation lever causes a linear movement of the traveler, wherein the cam includes a cam surface, and wherein operation of the gate actuation lever in the first direction causes the discharge rate of the spreader to increase until the traveler abuts the cam surface (this is how the above combination will work).  
Regarding claim 7,  the cam has a cam axis (fig 3B, Cheever) about which the cam rotates and the cam surface has a varying radius relative to the cam axis (fig 3B, Cheever), wherein further rotation of the gate adjustment dial in the first direction causes the radius to decrease at a point along the cam surface that is in line with a direction of travel of the traveler, and wherein further rotation of the gate adjustment dial in the second direction causes the radius to increase at the point along the cam surface that is in line with the direction of travel of the traveler (the above combination will work in this manor).  
Regarding claim 8, Gregory as modified above shows all aspects of the applicant’s invention as in claim 1 including a deflector adjustment device, wherein operation of the deflector adjustment device in a first direction causes a deflector (65) of the spreader to rise, and operation of the deflector adjustment lever in a second direction causes the deflector to lower, but fails to disclose that the deflector adjustment device is a lever.
However, Speicher teaches a similar broadcast spreader that includes a lever (96) as the deflector adjustment device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lever of Speicher as the deflector adjustment device in the above combination, in order to make it easier for the user to adjust the deflector.
Regarding claim 9, the above combination does not teach that the deflector adjustment lever is positioned on a same side of the handle portion as the gate adjustment dial relative to an imaginary plane that bisects the handle portion across the axis.
However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the deflector adjustment lever on a same side of the handle portion as the gate adjustment dial relative to an imaginary plane that bisects the handle portion across the axis as matter of obvious design choice. Additionally, this placement of the deflector adjustment lever will allow the user to control both the deflector adjustment lever and the gate adjustment dial with a single hand if the user only has a single hand.
Regarding claim 10, the handle portion comprises a first handle for a first hand and a second handle for a second hand (fig 1 Gregory element 50). In the above combination, the gate adjustment dial is mounted on the first handle portion and the gate actuation member is adjacent to the second handle portion. The claims says that the gate activation lever must be adjacent to the second handle portion, if the gate activation lever is on the same side of the handle as the gate adjustment dial it is adjacent to the second handle portion and if the gate activation lever is on the other side of the handle as the gate adjustment dial it is also adjacent to the second handle portion.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
The applicant first argues that the combination would destroy the principle of operation of Gregory.
The examiner notes that the dial member and cable system of Cheever would perform the same functions as the dial member of Gregory and act as an adjustment member as well as a stop member.  One of ordinary skill in the art would be able to know how to use the dial and cable system of Cheever to modify the dial member of Gregory, to keep the principle of operation of Gregory the same. In the end the examiner is simply just substituting one dial control system for another dial control system. 
In response to applicant's argument that Cheever is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cheever is in the field of dial control devices that convert rotational movement into linear movement. This is the same field of endeavor as the applicants dial control system as well as the dial control system as Gregory.  
The examiner clearly explained his rejection of claim 10 above.
The above rejections are being maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/2/2022